Citation Nr: 1103379	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a psychiatric disorder, 
including PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the RO in 
St. Paul, Minnesota.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a July 2010 hearing that was held at the RO.  A copy of 
the transcript is of record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that, when the 
Veteran specifically requests service connection for PTSD, but 
the medical record includes other psychiatric diagnoses, the 
claim may not be narrowly construed as only a PTSD claim, and 
should be considered as a claim for a psychiatric disorder.  
Therefore, the second issue on the title page have been 
recharacterized in this fashion. 

In a written submission dated in July 2010 the Veteran indicated 
that he wanted to reopen a previously-denied claim for service 
connection for chronic obstructive pulmonary disease (COPD).  
This application has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to a psychiatric disorder, including 
PTSD, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
previously denied in a rating decision that was dated in 
September 1999.  The Veteran appealed this decision, and the 
Board denied service connection for PTSD in a March 2005 
decision.  The Veteran did not appeal the Board's decision.

2.  The evidence received since the March 2005 Board decision 
includes evidence that is not cumulative and redundant of 
evidence of record at the time of the prior denial and relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2005 Board decision, denying service connection for 
PTSD, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2010).

2.  New and material evidence was received to reopen the claim of 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Given the Board's favorable disposition of the petition to reopen 
the Veteran's previously-denied claim for service connection for 
PTSD, the Board finds that all notification and development 
actions needed to fairly adjudicate the appeal with regard to 
this issue have been accomplished.

II. Petition to Reopen

In a September 1999 rating decision, the RO denied service 
connection for the Veteran's PTSD.  The Veteran appealed that 
decision to the Board, which denied his claim for service 
connection for PTSD in a March 2005 decision on the basis that an 
in-service stressor could not be corroborated.  The Veteran was 
informed of this decision and his appellate rights, but he did 
not perfect an appeal there from.  The Board must first ascertain 
in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the March 2005 Board decision.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Because the basis of the prior final denial in March 2005 was 
that an in-service stressor had not been verified, in this case, 
the new and material must pertain to an in-service stressor(s).  
In this case, evidence received since the last final denial 
includes more recent VA treatment records, additional service 
personnel records, a written statement by the Veteran about his 
claimed stressors on his VA Form 9, letters from the Veteran's 
ex-wife and son, computer printouts of various casualties, 
printouts of articles about racial unrest in the military, and 
the Veteran's testimony at his July 2010 hearing.  

At the Veteran's hearing, he testified about race riots that he 
claimed occurred while his ship, the U.S.S. Fechteler, was at 
Pearl Harbor, Hawaii.  The Veteran previously indicated only that 
this event took place in 1969, which was deemed insufficiently 
specific to enable VA to attempt to corroborate it.  At his 
hearing, the Veteran's representative indicated that the incident 
took place at the beginning of the U.S.S. Fechteler's tour in the 
Western Pacific (Westpac), which mission took place from January 
1970 to July 1970.  She estimated that the race riot took place 
in or around January 1970, providing a more specific date range.  
It is also noted that the Veteran's service personnel records 
indicate that he was in Pearl Harbor in July 1969.  Thus, more 
specific information was obtained that could be used to attempt 
to verify the Veteran's stressor of being involved in a race riot 
in Pearl Harbor.

At the Veteran's hearing, the Veteran and his representative also 
mentioned an incident when the Veteran was aboard a search and 
rescue boat looking for a downed pilot and part of a body was 
recovered.  Previously, the Veteran indicated only that his ship, 
a destroyer, was escorting an aircraft carrier at the time of 
this incident.  At his hearing, the Veteran's representative 
indicated that he spoke to another former crewmember of the 
U.S.S. Fechteler and that this individual believed that the ship 
was escorting the U.S.S. Coral Sea during its Westpac tour.  The 
submissions on the part of the Veteran included evidence that the 
U.S.S. Coral Sea sustained casualties including as a result of 
aircraft crashes during the relevant time period.  An e-mail from 
the other crewmember indicated that he could corroborate that 
personnel aboard the U.S.S. Fechteler did conduct search and 
rescue missions while following the aircraft carrier.  Thus, 
again more information was provided that could be used to verify 
the Veteran's claimed stressor of seeing the remains of a downed 
pilot.  

Insofar as the Veteran provided information that helps narrow 
down the time and circumstances of some of his alleged stressors 
to enable a further attempt at verification of them, the Board 
finds that the additional evidence of record since the time of 
the prior denial, including the Veteran's testimony, is neither 
cumulative nor duplicative of evidence previously of record nor 
was it previously considered by agency adjudicators.  Hence, it 
is new.  It is material because it provides more information to 
allow for verification of the previously described race riot and 
search and rescue mission, which stressors could not be verified 
at the time of the last final decision of record.   

ORDER

Insofar as new and material evidence to reopen service connection 
for PTSD was received, this claim is considered reopened.


REMAND

Service connection for PTSD requires medical evidence diagnosing 
the disorder in accordance with 38 CFR § 4.125(a), medical 
evidence linking current symptoms to an in service stressor, and, 
in some circumstances, credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that 
an in service stressor actually occurred depended upon whether 
the Veteran "engaged in combat with the enemy."  38 C.F.R. § 
3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  
If the evidence showed that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed stressor 
was related to those experiences, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his lay 
testimony alone was sufficient to establish the occurrence of the 
claimed in service stressor.  If, however, the Veteran did not 
engage in combat with the enemy and was not a POW, or the claimed 
stressor was unrelated to the Veteran's combat or POW 
experiences, some evidence corroborating the Veteran's lay 
statements is required in order to establish that an in service 
stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of 
an in-service stressor in effect at that time involved cases when 
the Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, the 
Veteran's lay testimony alone was sufficient to establish the 
occurrence of the claimed stressor, absent clear and convincing 
evidence to the contrary, provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, in July 13, 2010, the exceptions to the stressor 
verification requirement were expanded.  The current 38 C.F.R. § 
3.304(f)(3) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and A VA psychiatrist or psychologist or a psychiatrist 
or psychologist with whom VA has contracted, confirms 
that the claimed stressor is adequate to support the 
diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the in service stressor.  For purposes of 
this paragraph, 'fear of hostile military or terrorist 
activity' means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

In this case, the Veteran's claimed stressors of being involved 
in a race riot and recovering a body after a plane crash did not 
involve combat and did not involve fear of hostile military or 
terrorist activity.  Therefore, corroboration of these events is 
necessary in order to substantiate that these events actually 
occurred.  

With regard to the claimed race riots, the RO did not attempt to 
corroborate this stressor in connection with the Veteran's prior 
claim because he did not provide sufficient information about 
when this event took place.  At his hearing, the Veteran's 
representative estimated that it took place in January 1970.  The 
Veteran's personnel records also indicate that he was in Pearl 
Harbor in July 1969 for a shipboard fire prevention course.  
Therefore, efforts should be made to corroborate the occurrence 
of these race riots.  Additionally, efforts should be made to 
determine whether the U.S.S. Fechteler was in fact escorting the 
U.S.S. Coral Sea during its Westpac tour and, if so, if any plane 
crashes took place where bodies or body parts were recovered 
during that time.  

Furthermore, review of the Veteran's VA treatment records reflect 
that he was diagnosed with psychiatric disorders other than PTSD 
in the past, including depression.  Under these circumstances, 
the Veteran should be afforded a VA examination to determine 
whether any such disorder is related to his military service.  It 
is noted that the Veteran is already service connected for a 
psychophysiological gastrointestinal (GI) reaction and no opinion 
has been obtained concerning the relationship the between any 
current psychiatric disorder and his service connected 
psychophysiological GI reaction.

More recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the St. Cloud VA Medical Center (VAMC), 
since 1999 and from the Minneapolis VAMC, 
since October 1, 2008.  All records and/or 
responses received should be associated with 
the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the claims remaining on appeal that is not 
currently of record.  Specifically request 
that the Veteran identify healthcare 
providers who have treated him for any 
psychiatric disorder and ask him to provide 
authorization to enable VA to obtain all 
pertinent records, to include any 
psychological test results.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  Contact the National Personnel Records 
Center (NPRC), U.S. Army and Joint Services 
Records Research Center (JSRRC), the 
Department of the Navy or other appropriate 
government depository and request information 
to try to corroborate the Veteran's claimed 
stressors of being involved in race riots and 
recovering body parts from a plane crash in 
the ocean.  Attempt to ascertain whether a 
race riot took place in Pearl Harbor when the 
Veteran took a training course there in July 
1969 and whether the U.S.S. Fechteler was in 
Pearl Harbor, Hawaii in or around January 
1970 and whether there were any race riots 
reported at that time.  VA should also 
attempt to ascertain whether the U.S.S. 
Fechteler was escorting the U.S.S. Coral Sea 
during its Westpac tour from January 1970 to 
July 1970 and, if so, if there were any 
fatalities from plane crashes of personnel 
associated with the U.S.S. Coral Sea during 
the period that it was escorted by the U.S.S. 
Fechteler.  If possible, ship's records, 
including deck logs, should be obtained for 
the U.S.S. Fechteler for the period from 
January 1970 to July 1970, including the 
period during which the Veteran was entitled 
to hostile fire pay from February 1970 to 
April 1970.  If additional information is 
needed to complete this request, the Veteran 
and his representative should be so advised 
of the specific information needed.

Continue efforts to procure the relevant 
records relating to the Veteran's stressors 
until either the records are received, or 
until VA receives specific information that 
the records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After completion of 1, 2 and 3 above, 
arrange for the Veteran to undergo a VA 
psychiatric examination, to determine the 
nature and etiology of any diagnosed 
psychiatric disorder found.  The claims file 
must be made available to and reviewed by the 
examiner prior to the examination and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies (to include psychological testing, if 
warranted) should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
evidence in the claims file, the examiner 
should clearly identify all current 
psychiatric disorder(s).  With respect to 
each psychiatric diagnosis the VA examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the psychiatric 
disorder was incurred in or is otherwise 
related to the Veteran's military service.  
The examiner should also provide an opinion 
as to whether any diagnosed psychiatric 
disorder is a progression of the Veteran's 
service-connected psychophysiological GI 
reaction, as well as whether his 
psychophysiological GI reaction permanently 
aggravated any other diagnosed psychiatric 
disorder beyond its natural progression. 

The psychiatric examiner should specifically 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran 
currently has PTSD due to "fear of hostile 
military or terrorist activity" in accord 
with Training Letter 10-05.  If a diagnosis 
of PTSD is deemed appropriate, the examiner 
should explain how the diagnostic criteria 
are met, and comment upon the link between 
the current symptomatology and the Veteran's 
service on a Westpac tour from January 1970 
to July 1970 during the Vietnam War.  If VA's 
research or the JSSRC confirms any claim in-
service stressor incident, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran has 
PTSD related to such verified in-service 
stressor(s).  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria are met, 
and comment upon the link between the current 
symptomatology and the Veteran's stressor(s).  
In rendering this opinion, the examiner 
should discuss a March 26, 1999 VA PTSD 
consult, the March 16, 2000 private 
psychosocial evaluation, and the August 2000 
VA mental disorders examiner's opinion.  

For each psychiatric disorder, to include 
PTSD, determined to be related to the 
Veteran's active duty, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such disorder 
caused and/or aggravated his alcohol abuse 
after service.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service-connection claim remaining on 
appeal, in light of all pertinent evidence 
and legal authority.  If any benefit sought 
on appeal remains denied, furnish to the 
Veteran and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


